Case: 14-40758      Document: 00512988979         Page: 1    Date Filed: 04/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40758
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 1, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CESAR ARMIJO-MERCADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-557-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender (FPD) appointed to represent Cesar Armijo-
Mercado has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Armijo-Mercado has filed a response.
       Included in Armijo-Mercado’s response is a claim that counsel was
ineffective for not arguing that Armijo-Mercado should receive a third point for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40758     Document: 00512988979     Page: 2   Date Filed: 04/01/2015


                                  No. 14-40758

acceptance of responsibility. We generally do not review claims of ineffective
assistance of counsel on direct appeal. United States v. Isgar, 739 F.3d 829,
841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014). However, this is one of those
“rare cases in which the record” permits us to “fairly evaluate the merits of the
claim.”   Id. (internal quotation marks and citations omitted).        The FPD
requested a third point for acceptance of responsibility in his objections to the
presentence report, and Armijo-Mercado received that point at sentencing.
Accordingly, Armijo-Mercado has not shown counsel was ineffective with
respect to the points assigned for acceptance of responsibility. See Strickland
v. Washington, 466 U.S. 668, 694 (1984). To the extent that Armijo-Mercado’s
response raises other claims of ineffective assistance of counsel, the record is
not sufficiently developed to allow us to make a fair evaluation of those claims;
we therefore decline to consider those claims without prejudice to collateral
review. See Isgar, 739 F.3d at 841.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Armijo-Mercado’s response.        We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                        2